Exhibit FORWARD AIR CORPORATION REPORTS THIRD QUARTER 2009 RESULTS GREENEVILLE, Tenn.—(BUSINESS WIRE)—October 21, 2009—Forward Air Corporation (NASDAQ:FWRD) today reported revenue, operating income, net income and diluted earnings per share for the third quarter and nine months ended September 30, Operating revenue for the quarter ended September 30, 2009 decreased 15.1% to $103.1 million from $121.5 million for the same quarter in 2008.Income from operations was $6.7 million, compared with $19.3 million in the prior-year quarter.As a percent of operating revenue, income from operations decreased to 6.5% from 15.9% for the same quarter last year.Net income during the period was $3.8 millioncompared to$12.1 million in the prior-year quarter.Income per diluted share from operations for the third quarter of 2009 was $0.13 compared with $0.42 in the prior-year quarter. Operating revenue for the nine months ended September 30, 2009 decreased 14.7% to $299.4 million from $351.0 million for the same period in 2008.Income from operations, which includes a first quarter non-cash, pre-tax charge of $7.2 million primarily for goodwill impairment related to the Company’s Forward Air Solutions segment, was $6.5 million, compared with $56.2 million in the prior-year period.Including the impact of the goodwill impairment, the Company’s net income for the nine months ended September 30, 2009, was $3.5 million, compared with $34.2 million in the prior-year period.Net income per diluted share for the first nine months of 2009 was $0.12 compared with $1.18 in the prior-year period. "It came as no surprise that our results continued to be negatively impacted in the third quarter as a result of the global economic recession," said Bruce A.
